Citation Nr: 1602326	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 2011 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to May 1969.  He served two months overseas.  He was awarded the Vietnam Campaign Medal, the Purple Heart, the Vietnam Service Medal with two stars, and the Marksman Badge (M-14 rifle).  His military occupational specialty was a rifleman. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ addressed 17 different claims including a denial of an application to reopen a claim of entitlement to service connection for PTSD and entitlement to TDIU.  The Veteran filed a notice of disagreement (NOD) with this decision in April 2010, and the AOJ furnished the Veteran a statement of the case (SOC) in April 2012.  The Veteran submitted a substantive appeal (via a VA Form 9 (Appeal to the Board of Veterans' Appeals) in June 2012.

In correspondence dated in May 2013, the Veteran's attorney withdrew a prior request for a videoconference hearing before the Board and withdrew all claims pending at that time except for the Veteran's application to reopen his service connection claim for PTSD and the claim of entitlement to TDIU.
 
In a decision dated September 2013, the Board granted the Veteran's application to reopen his service connection claim for an acquired psychiatric disorder to include PTSD, and remanded this claim for further development and adjudication on the merits.  The Board deferred consideration of the TDIU claim pending AOJ adjudication of the PTSD claim.

By means of a rating decision dated March 2014, the AOJ granted service connection for PTSD and assigned an initial 50 percent rating effective September 8, 2011.  In April 2014, the Veteran filed an NOD with respect the initial rating assigned for PTSD as well as the effective date assigned for the award of service connection for PTSD.  These claims have been listed on the title page for procedural purposes only.

In September 2015, the Veteran changed his representation to Attorney Brewer.  See VA Form 21-22a (Appointment of Individual as Claimant's Representative) received in September 2015.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Additional documents are stored in the Virtual VA paperless claims processing system.  Thus, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

As discussed above, a March 2014 AOJ rating decision granted service connection for PTSD and assigned an initial 50 percent rating effective September 8, 2011.  In April 2014, the Veteran filed an NOD with respect the initial rating assigned for PTSD as well as the effective date assigned for the award of service connection for PTSD.  To date, the AOJ has not had the opportunity to furnish the Veteran an SOC to allow him to perfect his appeal on these issues.  Unfortunately, the Board does not have jurisdiction over these claims at this time, and must remand this case for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

A review of the record reveals that the Veteran seeks a 100 percent disability rating effective April 2009.  His claim for an award of TDIU effective April 2009 is inextricably intertwined with his pending appeal on the issues of entitlement to an effective date earlier than September 8, 2011 for the award of service connection for PTSD, and entitlement to an initial rating greater than 50 percent for PTSD.  As such, the Board must defer consideration of the TDIU claim at this time. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since March 2014.

2.  Furnish the Veteran an SOC on the issues of entitlement to an effective date earlier than September 8, 2011 for the award of service connection for PTSD, and entitlement to an initial rating greater than 50 percent for PTSD.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed. 

3.  Thereafter, after allowing an appropriate period of time for the Veteran to perfect his appeal on the issues of entitlement to an effective date earlier than September 8, 2011 for the award of service connection for PTSD, and entitlement to an initial rating greater than 50 percent for PTSD, readjudicate the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

